Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

This communication is an Examiner's reasons for allowance in response to application filed on November 27, 2019, assigned serial 16/697,737 and titled “VEHICLE DISTURBANCE DETECTION APPARATUS”.
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches a vehicle disturbance detection apparatus which includes at least a  sensor device including a vehicle speed sensor configured to detect a vehicle speed, a steering angle sensor configured to detect a steering angle, a lateral acceleration sensor configured to detect a lateral acceleration of a vehicle, and a yaw rate sensor configured to detect a yaw rate of the vehicle; and an electronic control unit configured to execute determining whether a disturbance occurs in the vehicle based on detection signals from the sensor device, the disturbance being a lateral external force that causes the vehicle to veer in a direction different from a direction expected by a driver, 
Claims 1-7 are allowable over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday-Thursday from 7:00 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






									

								
April 10, 2021	
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661